DETAILED ACTION
Applicant’s 10/21/2020 response to the previous 07/24/2020 Office action has been considered and entered.

This is the Second Final Office Action on the Merits during examination and is directed towards claims 1-18 as amended and/or filed on 10/21/2020.

Applicant is cordially invited to contact the Examiner directly to set up a telephonic interview discuss the instant or any previous Office actions.  The Examiners contact information can be found below in the Conclusion section of the instant Office action.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is 27 December 2017 (20171227).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 10/21/2020 amendments to the claims and arguments in support thereof with respect to the rejection(s) of the claims as set forth in sections 9 and 10 of the previous 07/24/2020 Office action have been fully considered and they are not persuasive.  
Applicant argues on pages 7+ inter alia: 


RESPONSE:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s response is untenable because as explained in the previous Office action the teachings of the references as a whole would lead one of ordinary skill in the art to combine the teachings of the references to find the instant claimed obvious.
	In said previous Office action Michihiro Figure 26 is shown to teach up/down switch 28 with positions 28c feeding into CPU 94 which has a memory RAM and ROM which stores the setting information for the “predetermined” positions of the seat tubes.  Accordingly Michihiro is merely lacking in the ability to allow a “user” to define the actual predetermined positions themselves.
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.



The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The combined teachings of the Michihiro and Hara references would have suggested to those of ordinary skill in the art that the switch positions stored in the CPU memory of Michihiro would be adjustable for each user so that the low position on the switch for a long legged person would result in a higher seat position than the low switch position for a person with short legs as taught by Hara.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-18 is/are rejected under 35 U.S.C. 103 as being obvious over US 20110204201 A1 to KODAMA; Michihiro et al. (Michihiro) in view of US 20180079462 A1 to SHIRAI; Toyoto and further in view of US 20160280299 A1 to Hara; Nobukatsu.

Regarding claim 1 Michihiro teaches in for example the Figure(s) 1, 2, 26, 27 and 31 reproduced immediately below:

    PNG
    media_image1.png
    559
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    849
    546
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    457
    556
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    733
    598
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    821
    538
    media_image5.png
    Greyscale


a first tube in figure 27 item 22; 
a second tube in figure 27 above item 20 telescopically received in the first tube and configured to be adjustably movable with respect to the first tube in a longitudinal direction of the bicycle telescopic apparatus; 
a positioning structure 24 including an electrical actuator to adjustably position the second tube relative to the first tube in the longitudinal direction; 
a memory configured to store setting information for a predetermined relative position of the first tube and the second tube in para [0080];
“[0080] The central processing unit 94 preferably includes a microcomputer. The central processing unit 94 can also include other conventional components such as an input interface circuit, an output interface circuit, and storage devices such as a ROM (Read Only Memory) device and a RAM (Random Access Memory) device. The intermediate frequency (IF) circuit 96, the motor driver 98 and the regulator 100 are conventional components that are well known in the field. Thus, the components 96, 98 and 100 will not be discussed in detail herein.”, 


The predetermined relative position in the setting information being configured to be changed via an electrical setting operation in figure 31 steps S1-S3 and para [0084];
“[0084] First in step S1, the controller 26 operates the motor 46 until the magnet sensor 102 detects the magnet 104 such that the screw nut 74 moves to the reference position as seen in FIG. 7. In this way, the controller 26 sets the reference position based on a signal received from the magnet sensor 102. In the illustrated embodiment, the reference position that corresponds to one of the preset seatpost positions. In particular, the controller 26 operates the motor 64 until the magnet sensor 102 detects the magnet 104 that is effectively attached to the screw nut 74 by the plate 90. Upon reaching the reference position (e.g., the bottom preset seatpost position), the controller 26 then proceeds to step S2.” (Emphasis added); and 


a controller configured to control the electrical actuator to position the second tube relative to the first tube at the predetermined relative position in Figure 31 steps S5-s8 above and paras [0088-89];
“[0088] In step S5, the controller 26 determines the current lever position based on the signal from the lever sensor 28c of the operating switch 28. Upon determining the new lever position of the first operating lever 28a, the controller 26 then proceeds to step S6. 


[0089] In step S6, the controller 26 drives the motor 64 until the seat 13 reaches the preset seat position that corresponds to the current lever position based on a signal from the rotary encoder 62. In the illustrated embodiment, the prescribed tooth pitch or axial distance D1 is preferably 5.0 mm, with each of the preset seat positions being preferably a multiple number of the prescribed tooth pitch or axial distance D1. However, for the sake of simplicity of illustration, the expansion and retraction operations shown in FIGS. 8 to 24, only illustrate changing the overall length of the telescoping seatpost part 14 by a single tooth position in each direction. In the case of an expansion operation (i.e., raising the inner tube 20 with respect to the outer tube 22) of the telescoping seatpost part 14, the controller 26 drives the motor 64 as seen in FIGS. 8 to 16. In the case of an expansion operation (i.e., raising the inner tube 20 with respect to the outer tube 22) of the telescoping seatpost part 14, the controller 26 drives the motor 64 as seen in FIGS. 8 to 16. In the case of a retraction operation (i.e., lowering the inner tube 20 with respect to the outer tube 22) of the telescoping seatpost part, the controller 26 drives the motor 64 as seen in FIGS. 17 to 24.”.  

Michihiro does not appear to expressly disclose:
A memory configured in accordance with at least an input to a remote device and 
wherein the setting information corresponding to the predetermined relative position changed via the electrical setting operation is configured to be programmed into the controller via user input in accordance with preferred settings of a user.

Regarding item A above, Shirai teaches in for example, figure 12 reproduced immediately below;


    PNG
    media_image6.png
    342
    417
    media_image6.png
    Greyscale

a bicycle telescopic apparatus wherein a bicycle controller is configured to communicate wirelessly with a remote device.  

Accordingly, the prior art references teach all of the claimed elements.





Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, the bicycle telescopic apparatus would be controlled as desired by the rider.  

Therefore, the results would have been predictable to one of ordinary skill in the art.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide Michihiro with the teachings of Shirai as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”


Regarding item B above, the combination of Michihiro and Shirai above does not appear to expressly disclose however Hara teaches A memory configured in accordance with at least an input to a device and wherein the setting information corresponding to the predetermined relative position changed via the electrical setting operation is configured to be programmed into the controller via user input in accordance 

    PNG
    media_image7.png
    589
    778
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    520
    630
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    762
    531
    media_image9.png
    Greyscale

		And associated descriptive texts in for example, paragraphs:
“[0002] It is beneficial to be able to control a bicycle suspension in accordance with a height of the bicycle seat post. For example, it is preferable for a rider to lock a telescopic operation of the bicycle suspension when the height of the bicycle seat post is highest, such as during a hill climb. In contrast, it is also preferable for the rider to allow the telescopic operation of the bicycle suspension when the height of the bicycle seat post is lowest, such as when traveling downhill. To conveniently adjust the height of the bicycle seat post, a height adjustment structure, such as a hydraulic structure, is typically provided within the seat post. To accurately control the seat post height, a device for detecting a current seat post height may be utilized. However, placing a device for detecting the height of the bicycle seat post within the bicycle seat post itself can be difficult. Such placement is particularly challenging when the height adjustment structure is disposed within the bicycle seat post. 


[0004] In this aspect, the control device may further comprise an operated member configured to cause the transmitter to transmit the signal when operated, and an operating member configured to operate the operated member when the seat position is at a predetermined position. One potential advantage of this configuration is that the signal is transmitted when the separate members are aligned, which occurs when the seat position is at a predetermined position.


[0006] In this aspect, a relative position of the operated member and the operating member may be adjustable so that the predetermined position is adjustable. One potential advantage of this configuration is that the predetermined position may be set differently to correspond to individual riders of the bicycle.


[0008] In this aspect, the control device may further comprise a plurality of the operated members disposed at respective positions that are different from each other along a direction of the telescopic movement of the bicycle seat post. One potential advantage of this configuration is that multiple predetermined positions may be set such that the bicycle component may be controlled differently at each predetermined position.


[0020] In this aspect, a plurality of the operated members may be disposed at respective positions that are different from each other along a direction of the telescopic movement of the bicycle seat post. One potential advantage of this configuration is that multiple predetermined positions may be set such that the bicycle component may be controlled differently at each predetermined position.





[0039] FIG. 4 illustrates a simplified cross-sectional view of the transmitter 40 according to one disclosed embodiment of the present invention. A relative position of the operated member 42 and the operating member 44 may be adjustable so that the predetermined position of the seat 28 is adjustable. This may be accomplished by, for example, adjusting the position of the operated member 42 as shown by the arrow in FIG. 4. In this manner, a position of the operated member 42 may be adjustable with respect to the transmitter 40 in a direction of the telescopic movement of the bicycle seat post 22. Instead of or in combination with this, the relative position may be adjusted by adjusting a position of the operating member 44 relative to the one of the second cylinder 26 and the bicycle seat 28 and/or by adjusting a position of the transmitter 40 relative to the one of the first cylinder 24 and bicycle seat post 22. Allowing the predetermined position of the bicycle seat 28 to be adjustable may allow riders of different heights or fitness levels to control the bicycle component at a preferred predetermined position. Furthermore, regardless of the type or size of the bicycle 1, the control device 10 may be installed on the bicycle 1 and the predetermined position may be calibrated.”  (Emphasis added).


Accordingly, the prior art references teach all of the claimed elements.


The combination of the known elements is achieved by a known method of “Allowing the predetermined position of the bicycle seat 28 to be adjustable may allow riders of different heights or fitness levels to control the bicycle component at a preferred predetermined position”. (Emphasis added).


Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, the bicycle telescopic apparatus would be controlled to be set at “preferred predetermined position”.  

Therefore, the results would have been predictable to one of ordinary skill in the art.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the combination of Michihiro with the teachings of Shirai as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”


Regarding claim 2 and the limitation the bicycle telescopic apparatus of claim 1, wherein the bicycle telescopic apparatus further comprises a position sensor configured to detect the predetermined relative position of the first tube and the second tube, and the position sensor outputs a signal to position the second tube relative to the first tube at the predetermined relative position to the controller in response to a detection of the predetermined relative position see Michihiro Figure 31 steps S1 through S8 especially step S8 and para;
“[0093] In step S8, the controller 26 drives the motor 64 to place the linear movement mechanism 70 in the unloaded position and lock the telescoping seatpost part 14 in place. Now, the controller 26 returns step S4 where the 


Regarding claim 3 and the limitation the bicycle telescopic apparatus of claim 2, wherein the position sensor detects at least two relative positions of the first tube and the second tube, and the controller is configured to set the predetermined relative position from one of the at least two relative positions see Michihiro FIG. 27 above and para [0076]:
“[0076] In this embodiment, as seen in FIG. 27, the length of the inner and outer tubes 20 and 22 is adjustable to four preset seatpost positions, e.g., the bottom preset seatpost position, the lower middle preset seatpost position, the upper middle preset seatpost position, and the top preset seatpost position. More specifically, the controller 26 operates the height adjustment device 24 by selectively supplying electricity to the height adjustment device 24 based on the signal from the operating switch 28.”,  

as well as the teachings of Hara above with regard to different users preferably having different seat height settings.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the combination of Michihiro with the teachings of Shirai as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
	
Regarding claim 4 and the limitation the bicycle telescopic apparatus of claim 2, wherein the position sensor is at least partially disposed in one of the first tube and the 
    PNG
    media_image10.png
    715
    547
    media_image10.png
    Greyscale

  


Regarding claim 5 and the limitation the bicycle telescopic apparatus of claim 4, wherein the position sensor has an elongated shape extending in the longitudinal direction see Michihiro Fig. 7 above item 104.  


Regarding claim 7 and the limitation the bicycle telescopic apparatus of claim 1, wherein the memory is disposed on one of the first tube, the second tube, and a remote device that is configured to transmit a control signal to the controller to control the positioning structure see Michihiro Figure 2 items 16, 24, 26, 28, etc.  


Regarding claim 8 and the limitation the bicycle telescopic apparatus of claim 7, wherein the controller is configured to communicate with the remote device to establish the electrical setting operation see Michihiro Fig. 2 item 16 “control part”.  


Regarding claim 9 the combination of Michihiro does not appear to expressly disclose but Shirai teaches in for example, figure 12 reproduced immediately below;


    PNG
    media_image6.png
    342
    417
    media_image6.png
    Greyscale

and the limitation a bicycle telescopic apparatus wherein the controller is configured to communicate wirelessly with the remote device.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of wirelessly controlling bicycle telescopic apparatus. 




Therefore, the results would have been predictable to one of ordinary skill in the art.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the combination of Michihiro with the teachings of Shirai as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 10 and the limitation the bicycle telescopic apparatus of claim 1, wherein the predetermined relative position corresponds to at least one of a maximum length position and a minimum length position of the bicycle telescopic apparatus such that an adjustable length range of the bicycle telescopic apparatus is variable see Michihiro Fig. 27 above.  

Regarding claim 11 and the limitation the bicycle telescopic apparatus of claim 10, wherein the maximum length position and the minimum length position are changed via the electrical setting operation see Michihiro Figures 27 and 31 above.    

Regarding claim 12 and the limitation the bicycle telescopic apparatus of claim 10, wherein the adjustable length range is greater than or equal to 50mm and less than or equal to 300mm see Michihiro Fig. 27 above.    

Regarding claim 13 and the limitation the bicycle telescopic apparatus of claim 1, wherein the predetermined relative position corresponds to an intermediate length position arranged between a maximum length position and a minimum length position of the bicycle telescopic apparatus see Michihiro Fig. 27 above.      

Regarding claim 14 and the limitation the bicycle telescopic apparatus of claim 13, wherein the predetermined relative position includes more than two intermediate length positions see Michihiro Fig. 27 above.     

Regarding claim 15 and the limitation the bicycle telescopic apparatus of claim 13, wherein the memory is configured to selectably bypass the predetermined relative position that corresponds to the intermediate length position via the electrical setting operation see Michihiro Fig. 27 above and 31 wherein the seat post will move to the position P1-P4 selected by switch 28 as evidenced by Figures 28-30 below.
      

    PNG
    media_image11.png
    860
    601
    media_image11.png
    Greyscale

Regarding claim 16 and the limitation the bicycle telescopic apparatus of claim 13, wherein the controller is configured to bypass the intermediate length position in response to a receipt of an alternate control signal from a remote device see Michihiro Figure 30 and associated descriptive texts.  

Regarding claim 17 and the limitation the bicycle telescopic apparatus of claim 1, wherein the positioning structure includes a hydraulic positioning structure including a valve to open and close a hydraulic passage, the controller controls the electrical actuator to close the valve at the predetermined relative position see Shirai items 226, 230 and 234 in Figure 2 below:

    PNG
    media_image12.png
    759
    605
    media_image12.png
    Greyscale



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the combination of Michihiro with the teachings of Shirai as 

Regarding claim 18 and the limitation the bicycle telescopic apparatus of claim 2, 
wherein the setting information includes the at least two relative positions of the first tube and the second tube detected by the position sensor see Michihiro para:
“[0081] As seen in FIG. 7, a magnet sensor 102 is mounted on the tubular housing 76, while a magnet 104 is mounted to the plate 90. The magnet sensor 102 and the magnet 104 constitute a position detecting device. The magnet sensor 102 detects a relative position between the inner and outer tubes 20 and 22. Thus, the magnet sensor 102 detects the magnet 104 when the screw nut 74 is at a reference position as seen in FIG. 7. In this illustrated embodiment, the reference position corresponds to the bottom preset seatpost position. The magnet sensor 102 is operatively connected to the controller 26 such that magnet sensor 102 provides a control signal to the controller 26 when the magnet sensor 102 detects magnet 104.”, and 

the at least two relative positions of the first tube and the second tube detected by the position sensor are programmed into the memory of the controller via the user input in accordance with the preferred settings of the user see the teachings of Hara Figure 8 and paragraphs:
“[0006] In this aspect, a relative position of the operated member and the operating member may be adjustable so that the predetermined position is adjustable. One potential advantage of this configuration is that the predetermined position may be set differently to correspond to individual riders of the bicycle.

[0007] In this aspect, a position of the operated member may be adjustable with respect to the transmitter in a direction of the telescopic movement of the bicycle seat post. One potential advantage of this configuration is that the predetermined position may be set differently according to individual riders of the bicycle.

[0008] In this aspect, the control device may further comprise a plurality of the operated members disposed at respective positions that are different from each other along a direction of the telescopic movement of the bicycle seat post. 

[0030] … Allowing the predetermined position of the bicycle seat 28 to be adjustable may allow riders of different heights or fitness levels to control the bicycle component at a preferred predetermined position. Furthermore, regardless of the type or size of the bicycle 1, the control device 10 may be installed on the bicycle 1 and the predetermined position may be calibrated.”.

	It would have been obvious to one of ordinary skill in the art to combine the references above for the express benefit of allowing different users to use the same bicycle by setting the seat positions to their own preferences.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110204201 A1 to KODAMA; Michihiro et al. (Michihiro) in view of US 20180079462 A1 to SHIRAI; Toyoto and further in view of US 20160280299 A1 to Hara; Nobukatsu as applied to the claims above and further in view of US 20080296946 A1 to Reynolds; Douglas D. et al. (Reynolds).

Regarding claim 6 the combination of Michihiro teaches the limitation the bicycle telescopic apparatus of claim 4, including a position sensor configured to detect a biasing of the second tube relative to the first tube in an extending direction in the rejection of corresponding parts of the claims above.  

The combination of Michihiro does not appear to expressly disclose wherein the position sensor includes a pressure sensor configured to detect a pressure of an air chamber biasing the second tube relative to the first tube in an extending direction.  

Reynolds teaches a pressure sensor configured to detect a pressure of an air chamber biasing the second tube relative to the first tube in an extending direction in for example, para [0063] below;
“[0063] As an alternative to manual inflation through the vent tube 56 and shut-off valve 58, an automatic sensor/controller (not shown) could be used to control the fluid pressure in the seat bladder 30. For this case, the shut-off valve 58 is removed and the vent tube 56 is connected to an air source (not shown), which can be a small air compressor or other device that can supply air to the seat air bladder 30. A pressure sensor or regulator (not shown) is placed in the seat air bladder 30 or in the vent tube 56 between the bladder 30 and air source. For instance, a pressure sensor may sense the pressure in the air bladder and through a control circuit either actuate a relief valve (not shown) to reduce the air pressure or actuate the air compressor or other similar device to increase the air pressure in the seat air bladder 30. The automatic sensor/controller is particularly appropriate if it is desired to regularly adjust the amount of fluid within the bladders 30, 32, such as due to changing altitudes or based upon the severity of a vibration/shock event which is separately sensed. As an alternative to both manual inflation and automatic controlled inflation of the bladders 30, 32, an inexpensive self-inflating configuration can be used. For instance, the shut-off valve 58 may be a simple check valve arrangement that permits air to seep into or out of the bladder at a low pressure difference and low flow rate, but restricts passage of air at any significant pressure difference such as when the seat is occupied and the occupant's weight is pressing down on the seat bladder 30. Such a check valve arrangement would use the spring force of the open cell foam panels 36, 38 to self-inflate the bladders 30, 32 when the seat 34 was unoccupied at any altitude, but then the bladders 30, 32 would be sealed during occupied use of the vehicle.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using a pressure sensor to adjust the air pressure in a seat for the benefit of “The automatic sensor/controller is particularly appropriate if it is desired to regularly adjust the amount of fluid within the bladders 30, 32, such as due to changing altitudes or based upon the severity of a vibration/shock event which is separately sensed. “. 

Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, the sound seat would be actively bias based on the severity of vibrations/shock events.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the combination of Michihiro with the teachings of Reynolds as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210225                                                                                                                                                                                                       

/BEHRANG BADII/Primary Examiner, Art Unit 3665